                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 Willie J. Foster,                                 Case No. 3:21cv628

                               Petitioner,
                -vs-                               JUDGE PAMELA A. BARKER


 Warden Emma Collins,                               JUDGMENT ENTRY


                               Respondent.


       In accordance with this Court’s accompanying Memorandum Opinion and Order, this

action is dismissed. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal

from this decision could not be taken in good faith and there is no basis upon which to issue a

certificate of appealability. Fed. R. App. P. 22(b); 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.


                                                     s/Pamela A. Barker  ______
                                                     PAMELA A. BARKER
Date: 6/24/2021                                      U. S. DISTRICT JUDGE
